Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Provisional Application No. 62/179 and Application No. 05/14/2015, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-20 are not entitled to the benefit of the prior applications because each independent claim requires a ball bearing race and a ball bearing, which is introduce in the instant Application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is a welding accessory device comprising: a body portion; a repositionable arm comprised of a first end with a longitudinal axis, a second end, and a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race; a block; a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece; and a wheel positioned on the repositionable arm, wherein the wheel is rotatable about both the longitudinal axis and the second end.
The closest prior art would be Bettino et al (US 4,734,991). Bettino teaches a body portion; a repositionable arm comprised of a first end with a longitudinal axis, a second end, a block; and a wheel positioned on the repositionable arm, wherein the wheel is rotatable about both the longitudinal axis and the second end. However, Bettino does not teach a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race; a block; a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece.
The second closest prior art would be Denton et al (US 5,804,133). Denton teaches a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece. However, Denton does not teach a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race. A ball bearing and ball bearing race are known structures but would not be obvious to combine with any of the cited references because Examiner finds no reason to combine the cited prior art with a ball bearing and ball bearing race other than impermissible hindsight. 

For independent claim 12:
The claimed invention is a welding accessory device comprising: a body portion comprised of a first continuous opening and a second continuous opening; a repositionable arm positioned in and rotatable within said second continuous opening, wherein said repositionable arm further comprises a ball bearing race and a series of caster like bends; a ball bearing; a tapered block, a first cap and a second cap, wherein the first cap and the second cap are each attached to an end portion of the repositionable arm, and further wherein the first cap creates a preset distance between the device and a workpiece; and a wheel attached to and rotatable about said repositionable arm.
The closest prior art would be Bettino et al (US 4,734,991). Bettino teaches a body portion; a repositionable arm comprised of a first end with a longitudinal axis, a second end, a block; and a wheel positioned on the repositionable arm, wherein the wheel is rotatable about both the longitudinal axis and the second end. However, Bettino does not teach a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race; a block; a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece.
The second closest prior art would be Denton et al (US 5,804,133). Denton teaches a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece. However, Denton does not teach a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race. A ball bearing and ball bearing race are known structures but would not be obvious to combine with any of the cited references because Examiner finds no reason to combine the cited prior art with a ball bearing and ball bearing race other than impermissible hindsight. 

For independent claim 18:
The claimed invention is a welding accessory device comprising: a body portion; a repositionable arm comprised of a series of caster like bends and a ball bearing race: a ball bearing for interacting with the ball bearing race; a block having a tapered portion; and a wheel rotatable about the repositionable arm and positioned between the tapered portion of the block and a cap.
The closest prior art would be Bettino et al (US 4,734,991). Bettino teaches a body portion; a repositionable arm comprised of a first end with a longitudinal axis, a second end, a block; and a wheel positioned on the repositionable arm, wherein the wheel is rotatable about both the longitudinal axis and the second end. However, Bettino does not teach a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race; a block; a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece.
The second closest prior art would be Denton et al (US 5,804,133). Denton teaches a first cap attached to the first end of the repositionable arm and a second cap attached to the second end of the repositionable arm, wherein the first cap creates a preset distance between the device and a workpiece. However, Denton does not teach a ball bearing race; a ball bearing positioned within the body portion and adjacent to the ball bearing race. A ball bearing and ball bearing race are known structures but would not be obvious to combine with any of the cited references because Examiner finds no reason to combine the cited prior art with a ball bearing and ball bearing race other than impermissible hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761   

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761